Exhibit 10.1

 

 



SUBSCRIPTION AGREEMENT

 

PeerLogix, Inc.

119 West 24th St., 4th Floor

New York, NY 10011

 

Ladies and Gentlemen:

 

1.             Subscription. The undersigned (the “Purchaser”), intending to be
legally bound, hereby irrevocably agrees to purchase from PeerLogix, Inc., a
Nevada corporation (the “Company”), the number of Units (the “Units”) set forth
on the signature page hereof at a purchase price equal to the face amount of the
Note. Each Unit shall consist of one six (6) month, 18% convertible promissory
note (36% on an annual basis) with a face value of $10,000 (the “Units”) and
warrants to acquire an aggregate number of 50% of the shares of common stock
into which the Note related thereto shall initially be convertible at an
exercise price of $0.10 per share during the three (3) year period commencing on
the final closing of this Offering (the “Investor Warrants”).

 

2.             Offering.

 

(a)               This subscription is submitted to you in accordance with and
subject to the terms and conditions described in this Subscription Agreement and
the Annexes hereto, which are incorporated herein by reference. The Units are
being offered without any minimum aggregate amount and closings shall take place
from time to time on a “best efforts” basis during the offering period
commencing on the date hereof and expiring on October 31, 2016, unless extended
by the Company and WestPark Capital, Inc. (the “Placement Agent”) for an
additional thirty (30) day period (such period, as same may be extended, being
hereinafter referred to as the "Offering Period").

 

(b)       The following documents (the “SEC Documents”) filed by the Company
with the United States Securities and Exchange Commission (the “Commission”) are
deemed to be incorporated herein by reference and shall be deemed to be a part
of this Subscription:

 



A.Annual Report on Form 10-k for the year ended December 31, 2016 filed with the
SEC on April 14, 2016;

B.Quarterly Report on Form 10-Q for the quarter ended March 31, 2016 filed with
the SEC on May 23, 2016;

C.Quarterly Report on Form 10-Q for the quarter ended June 30, 2016 filed with
the SEC on August 22, 2016;

D.Current Report on Form 8-K filed with the SEC on May 13, 2016;

E.Current Report on Form 8-K filed with the SEC on May 2, 2016;

F.Current Report on Form 8-K filed with the SEC on March 10, 2016; and

G.Current Report on Form 8-K filed with the SEC on February 5, 2016.



 

All documents and reports filed by the Company with, or furnished by the Company
to, the Commission pursuant to Section 13(a), 13(c), or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) after May 10, 2016 and
prior to the termination of this Offering shall be deemed incorporated herein by
reference and shall be deemed to be a part hereof from the date of filing of
such documents and reports. Any statement contained in a document incorporated
or deemed to be incorporated by reference in this Subscription shall be deemed
to be modified or superseded for purposes of this document to the extent that a
statement contained herein or in any subsequently filed document or report that
also is or is deemed to be incorporated by reference herein modifies or
supersedes such statement. Any such statement so modified or superseded shall
not be deemed, except as so modified or superseded, to constitute a part of this
document.

 

 

 



 1 

 

 

3.             Payment. The Purchaser encloses herewith a check payable to, or
will immediately make a wire transfer payment to, “Signature Bank, N.A., Escrow
Agent for PeerLogix, Inc.” (the “Escrow Agent”) in the full amount of the
purchase price of the Units being subscribed for. Wire transfer instructions are
set forth on page 12 hereof under the heading “To subscribe for Units in the
private offering of PeerLogix, Inc.” Funds held in Escrow will be released to
the Company at one or more closings; no minimum number of Units need be sold to
close this Offering. Together with a check for, or wire transfer of, the full
purchase price, the Purchaser is delivering two completed and executed Omnibus
Signature Pages to this Subscription Agreement.

 

4.             Continuation of Offering. The Company and the Placement Agent may
continue to offer and sell the Units and conduct additional closings for the
sale of additional Units after the initial closing and until the termination of
the Offering.

 

5.             Acceptance of Subscription. The Purchaser understands and agrees
that the Company, in its sole discretion, reserves the right to accept or reject
this or any other subscription for Units, in whole or in part, notwithstanding
prior receipt by the Purchaser of notice of acceptance of this subscription. The
Company shall have no obligation hereunder until the Company shall execute and
deliver to the Purchaser an executed copy of this Subscription Agreement. If
this Subscription is rejected in whole or the Offering of Units is terminated,
all funds received from the Purchaser will be returned without interest or
offset, and this Subscription Agreement shall thereafter be of no further force
or effect. If this Subscription is rejected in part, the funds for the rejected
portion of this Subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this Subscription was accepted.

 

6.             Representations and Warranties.

 

The Purchaser hereby acknowledges, represents, warrants, and agrees as follows:

 

(a)               None of the Units offered pursuant hereto are registered under
the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws. The Purchaser understands that the offering and sale of the
Units is intended to be exempt from registration under the Securities Act, by
virtue of Section 4(a)(2) thereof and the provisions of Regulation D
(“Regulation D”) as promulgated by the Commission thereunder, based, in part,
upon the representations, warranties and agreements of the Purchaser contained
in this Subscription Agreement;

 

(b)               Prior to the execution of this Subscription Agreement, the
Purchaser and the Purchaser's attorney, accountant, purchaser representative
and/or tax adviser, if any (collectively, the “Advisers”), have reviewed the
documents incorporated by reference herein (and received such documents from the
Company if requested by the Purchaser) and all other documents requested by the
Purchaser, have carefully reviewed them and understand the information contained
therein;

 

(c)               Neither the Commission nor any state securities commission or
other regulatory authority has approved the Units, or passed upon or endorsed
the merits of the offering of Units or confirmed the accuracy or determined the
adequacy of this Agreement or the documents incorporated by reference herein.
This Agreement has not been reviewed by any federal, state or other regulatory
authority;

 

 

 



 2 

 

 

(d)               All documents, records, and books pertaining to the investment
in the Units (including, without limitation, the documents incorporated by
reference herein) have been made available for inspection by such Purchaser and
its Advisers, if any;

 

(e)               The Purchaser and its Advisers, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering of the Units and the
business, financial condition and results of operations of the Company, and all
such questions have been answered to the full satisfaction of the Purchaser and
its Advisers, if any;

 

(f)                In evaluating the suitability of an investment in the
Company, the Purchaser has not relied upon any representation or information
(oral or written) other than the information set forth in the Company’s Private
Placement Memorandum dated May 10, 2016, the SEC Documents and as stated herein.

 

(g)               The Purchaser is unaware of, is in no way relying on, and did
not become aware of the Offering of the Units through or as a result of, any
form of general solicitation or general advertising including, without
limitation, any article, notice, advertisement or other communication published
in any newspaper, magazine or similar media or broadcast over television, radio
or the Internet (including, without limitation, internet “blogs,” bulletin
boards, discussion groups and social networking sites) in connection with the
Offering and sale of the Units and is not subscribing for the Units and did not
become aware of the Offering of the Units through or as a result of any seminar
or meeting to which the Purchaser was invited by, or any solicitation of a
subscription by, a person not previously known to the Purchaser in connection
with investments in securities generally;

 

(h)               The Purchaser has taken no action that would give rise to any
claim by any person for brokerage commissions, finders' fees or the like
relating to this Subscription Agreement or the transactions contemplated hereby
(other than commissions to be paid by the Company to the Placement Agent or as
otherwise described herein);

 

(i)                 The Purchaser, together with its Advisers, if any, has such
knowledge and experience in financial, tax, and business matters, and, in
particular, investments in securities, so as to enable it to utilize the
information made available to it in connection with the Offering to evaluate the
merits and risks of an investment in the Units and the Company and to make an
informed investment decision with respect thereto;

 

(j)                 The Purchaser is not relying on the Company, the Placement
Agent or any of their respective employees or agents with respect to the legal,
tax, economic and related considerations of an investment in the Units, and the
Purchaser has relied on the advice of, or has consulted with, only its own
Advisers;

 

(k)               The Purchaser is acquiring the Units solely for such
Purchaser's own account for investment purposes only and not with a view to or
intent of resale or distribution thereof, in whole or in part. The Purchaser has
no agreement or arrangement, formal or informal, with any person to sell or
transfer all or any part of the Units, and the Purchaser has no plans to enter
into any such agreement or arrangement;

 

 

 



 3 

 

 

(l)                 The Purchaser must bear the substantial economic risks of
the investment in the Units indefinitely because none of the securities included
in the Units may be sold, hypothecated or otherwise disposed of unless
subsequently registered under the Securities Act and applicable state securities
laws or an exemption from such registration is available. Legends to the
following effect shall be placed on the securities included in the Units to the
effect that they have not been registered under the Securities Act or applicable
state securities laws:

 

THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON THE
CONVERSION HEREOF] [AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF] HAVE
NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED
(THE “U.S. SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES,
AGREES FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED ONLY IN ACCORDANCE WITH AN EXEMPTION FROM
REGISTRATION UNDER THE U.S. SECURITIES ACT, IF AVAILABLE, OR UNDER AN EFFECTIVE
REGISTRATION STATEMENT, AND, IN EACH CASE, IN COMPLIANCE WITH ANY APPLICABLE
STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE
SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON THE CONVERSION
HEREOF] [AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF] MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

Appropriate notations will be made in the Company's stock books to the effect
that the securities included in the Units have not been registered under the
Securities Act or applicable state securities laws. Stop transfer instructions
will be placed with the transfer agent of the Units.

 

(m)             The Purchaser has adequate means of providing for such
Purchaser's current financial needs and foreseeable contingencies and has no
need for liquidity of its investment in the Units for an indefinite period of
time;

 

(n)               The Purchaser is aware that an investment in the Units is high
risk, involving a number of very significant risks and has carefully read and
considered the matters set forth in the documents incorporated herein by
reference, and, in particular, acknowledges that PeerLogix has a limited
operating history, significant operating losses since inception, no revenues to
date, limited assets, and is engaged in a highly competitive business;

 

(o)               The Purchaser meets the requirements of at least one of the
suitability standards for an “accredited investor” as that term is defined in
Regulation D and as set forth on the Accredited Investor Certification contained
herein.

 

(p)               The Purchaser (i) if a natural person, represents that the
Purchaser has reached the age of 21 and has full power and authority to execute
and deliver this Subscription Agreement and all other related agreements or
certificates and to carry out the provisions hereof and thereof; (ii) if a
corporation, partnership, or limited liability company or partnership, or
association, joint stock company, trust, unincorporated organization or other
entity, represents that such entity was not formed for the specific purpose of
acquiring the Units, such entity is duly organized, validly existing and in good
standing under the laws of the state of its organization, the consummation of
the transactions contemplated hereby is authorized by, and will not result in a
violation of state law or its charter or other organizational documents, such
entity has full power and authority to execute and deliver this Subscription
Agreement and all other related agreements or certificates and to carry out the
provisions hereof and thereof and to purchase and hold the Units and the
securities issuable upon the conversion thereof, the execution and delivery of
this Subscription Agreement has been duly authorized by all necessary action,
this Subscription Agreement has been duly executed and delivered on behalf of
such entity and is a legal, valid and binding obligation of such entity; or
(iii) if executing this Subscription Agreement in a representative or fiduciary
capacity, represents that it has full power and authority to execute and deliver
this Subscription Agreement in such capacity and on behalf of the subscribing
individual, ward, partnership, trust, estate, corporation, or limited liability
company or partnership, or other entity for whom the Purchaser is executing this
Subscription Agreement, and such individual, partnership, ward, trust, estate,
corporation, or limited liability company or partnership, or other entity has
full right and power to perform pursuant to this Subscription Agreement and make
an investment in the Company, and represents that this Subscription Agreement
constitutes a legal, valid and binding obligation of such entity. The execution
and delivery of this Subscription Agreement will not violate or be in conflict
with any order, judgment, injunction, agreement or controlling document to which
the Purchaser is a party or by which it is bound;

 

 

 



 4 

 

 

(q)               The Purchaser and the Advisers, if any, have had the
opportunity to obtain any additional information, to the extent the Company has
such information in its possession or could acquire it without unreasonable
effort or expense, necessary to verify the accuracy of the information contained
in the documents incorporated herein by reference and all documents received or
reviewed in connection with the purchase of the Units and have had the
opportunity to have representatives of the Company provide them with such
additional information regarding the terms and conditions of this particular
investment and the financial condition, results of operations, business of the
Company deemed relevant by the Purchaser or the Advisers, if any, and all such
requested information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, has been
provided to the full satisfaction of the Purchaser and the Advisers, if any;

 

(r)                Any information which the Purchaser has heretofore furnished
or is furnishing herewith to the Company or the Placement Agent is complete and
accurate and may be relied upon by the Company and the Placement Agent in
determining the availability of an exemption from registration under federal and
state securities laws in connection with the offering of securities as described
herein. The Purchaser further represents and warrants that it will notify and
supply corrective information to the Company and the Placement Agent immediately
upon the occurrence of any change therein occurring prior to the Company's
issuance of the Units;

 

(s)                The Purchaser has significant prior investment experience,
including investment in non-listed and non-registered securities. The Purchaser
is knowledgeable about investment considerations in development-stage companies
with limited operating histories. The Purchaser has a sufficient net worth to
sustain a loss of its entire investment in the Company in the event such a loss
should occur. The Purchaser's overall commitment to investments which are not
readily marketable is not excessive in view of the Purchaser’s net worth and
financial circumstances and the purchase of the Units will not cause such
commitment to become excessive. The investment is a suitable one for the
Purchaser;

 

(t)                 The Purchaser is satisfied that the Purchaser has received
adequate information with respect to all matters which it or the Advisers, if
any, consider material to its decision to make this investment;

 

(u)               The Purchaser acknowledges that any estimates or
forward-looking statements or projections included in the documents incorporated
by reference herein were prepared by the Company in good faith but that the
attainment of any such projections, estimates or forward-looking statements
cannot be guaranteed by the Company and should not be relied upon;

 

(v)               No oral or written representations have been made, or oral or
written information furnished, to the Purchaser or the Advisers, if any, in
connection with the Offering which are in any way inconsistent with the
information contained in herein or in the documents incorporated herein by
reference;

 

(w)             Within five (5) days after receipt of a request from the Company
or the Placement Agent, the Purchaser will provide such information and deliver
such documents as may reasonably be necessary to comply with any and all laws
and ordinances to which the Company or the Placement Agent is subject;

 

(x)               The Purchaser's substantive relationship with the Placement
Agent or subagent through which the Purchaser is subscribing for Units predates
the Placement Agent's or such subagent's contact with the Purchaser regarding an
investment in the Units;

 

(y)               THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE
BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION
REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE SECURITIES ARE SUBJECT TO
RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD
EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR
EXEMPTION THEREFROM. THE SECURITIES HAVE NOT BEEN RECOMMENDED, APPROVED OR
DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES
COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING
AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY
OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT. ANY REPRESENTATION
TO THE CONTRARY IS UNLAWFUL;

 

 

 



 5 

 

 

(z)               In making an investment decision investors must rely on their
own examination of the Company and the terms of the Offering, including the
merits and risks involved. The Purchaser should be aware that it will be
required to bear the financial risks of this investment for an indefinite period
of time;

 

(aa)            (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities. The Purchaser fiduciary or
Plan (a) is responsible for the decision to invest in the Company; (b) is
independent of the Company or any of its affiliates; (c) is qualified to make
such investment decision; and (d) in making such decision, the Purchaser
fiduciary or Plan has not relied primarily on any advice or recommendation of
the Company or any of its affiliates;

 

(bb)           The Purchaser should check the Office of Foreign Assets Control
(“OFAC”) website at <http://www.treas.gov/ofac> before making the following
representations. The Purchaser represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at (http://www.treas.gov/ofac). In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals1 or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists;

 

(cc)            To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a country, territory, individual
or entity named on an OFAC list, or a person or entity prohibited under the OFAC
Programs. Please be advised that the Company may not accept any amounts from a
prospective investor if such prospective investor cannot make the representation
set forth in the preceding paragraph. The Purchaser agrees to promptly notify
the Company and the Placement Agent should the Purchaser become aware of any
change in the information set forth in these representations. The Purchaser
understands and acknowledges that, by law, the Company may be obligated to
“freeze the account” of the Purchaser, either by prohibiting additional
subscriptions from the Purchaser, declining any redemption requests and/or
segregating the assets in the account in compliance with governmental
regulations, and the Placement Agent may also be required to report such action
and to disclose the Purchaser’s identity to OFAC. The Purchaser further
acknowledges that the Company may, by written notice to the Purchaser, suspend
the redemption rights, if any, of the Purchaser if the Company reasonably deems
it necessary to do so to comply with anti-money laundering regulations
applicable to the Company and the Placement Agent or any of the Company’s other
service providers. These individuals include specially designated nationals,
specially designated narcotics traffickers and other parties subject to OFAC
sanctions and embargo programs. The Purchaser acknowledges that it has received
Annex A hereto;

 



 

 

1 These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs

 

 



 6 

 

 

(dd)           To the best of the Purchaser’s knowledge, none of: (1) the
Purchaser; (2) any person controlling or controlled by the Purchaser; (3) if the
Purchaser is a privately-held entity, any person having a beneficial interest in
the Purchaser; or (4) any person for whom the Purchaser is acting as agent or
nominee in connection with this investment is a senior foreign political
figure,2 or any immediate family3 member or close associate4 of a senior foreign
political figure, as such terms are defined in the footnotes below; and

 

(ee)            If the Purchaser is affiliated with a non-U.S. banking
institution (a “Foreign Bank”), or if the Purchaser receives deposits from,
makes payments on behalf of, or handles other financial transactions related to
a Foreign Bank, the Purchaser represents and warrants to the Company that: (1)
the Foreign Bank has a fixed address, other than solely an electronic address,
in a country in which the Foreign Bank is authorized to conduct banking
activities; (2) the Foreign Bank maintains operating records related to its
banking activities; (3) the Foreign Bank is subject to inspection by the banking
authority that licensed the Foreign Bank to conduct banking activities; and (4)
the Foreign Bank does not provide banking services to any other Foreign Bank
that does not have a physical presence in any country and that is not a
regulated affiliate.

 

7.             Indemnification. The Purchaser agrees to indemnify and hold
harmless the Company, the Placement Agent, and their respective officers,
directors, employees, agents, control persons and affiliates from and against
all losses, liabilities, claims, damages, costs, fees and expenses whatsoever
(including, but not limited to, any and all expenses incurred in investigating,
preparing or defending against any litigation commenced or threatened) based
upon or arising out of any actual or alleged false acknowledgment,
representation or warranty, or misrepresentation or omission to state a material
fact, or breach by the Purchaser of any covenant or agreement made by the
Purchaser herein or in any other document delivered in connection with this
Subscription Agreement.

 

8.             Irrevocability; Binding Effect. The Purchaser hereby acknowledges
and agrees that the subscription hereunder is irrevocable by the Purchaser,
except as required by applicable law, and that this Subscription Agreement shall
survive the death or disability of the Purchaser and shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person's heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

 

 

 



2 A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.

 

3 “Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.

 

4 A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.

 





 7 

 

 

9.             Modification. This Subscription Agreement shall not be modified
or waived except by an instrument in writing signed by the party against whom
any such modification or waiver is sought.

 

10.          Immaterial Modifications to the Registration Rights Agreement. The
Company may, at any time prior to the initial closing, amend documents ancillary
hereto if necessary to clarify any provision therein, without first providing
notice or obtaining prior consent of the Subscriber, if, and only if, such
modification is not material in any respect.

 

11.          Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, or delivered against receipt to the party to whom it
is to be given (a) if to the Company or at the address set forth above, or (b)
if to the Purchaser, at the address set forth on the signature page hereof (or,
in either case, to such other address as the party shall have furnished in
writing in accordance with the provisions of this Section 10). Any notice or
other communication given by certified mail shall be deemed given at the time of
certification thereof, except for a notice changing a party's address which
shall be deemed given at the time of receipt thereof.

 

12.          Assignability. This Subscription Agreement and the rights,
interests and obligations hereunder are not transferable or assignable by the
Purchaser and the transfer or assignment of the Units shall be made only in
accordance with all applicable laws.

 

13.          Applicable Law. This Subscription Agreement shall be governed by
and construed in accordance with the laws of the State of New York applicable to
contracts to be wholly-performed within said State.

 

14.          Arbitration. The parties agree to submit all controversies to
arbitration in accordance with the provisions set forth below and understand
that:

 

(a)               Arbitration is final and binding on the parties.

 

(b)               The parties are waiving their right to seek remedies in court,
including the right to a jury trial.

 

(c)               Pre-arbitration discovery is generally more limited and
different from court proceedings.

 

(d)               The arbitrator's award is not required to include factual
findings or legal reasoning and any party's right to appeal or to seek
modification of rulings by arbitrators is strictly limited.

 

(e)               The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry.

(f)                All controversies which may arise between the parties
concerning this Subscription Agreement shall be determined by arbitration
pursuant to the rules then pertaining to the Financial Industry Regulatory
Authority, Inc. (“FINRA”) in New York City, New York. Judgment on any award of
any such arbitration may be entered in the Supreme Court of the State of New
York or in any other court having jurisdiction of the person or persons against
whom such award is rendered. Any notice of such arbitration or for the
confirmation of any award in any arbitration shall be sufficient if given in
accordance with the provisions of this Agreement. The parties agree that the
determination of the arbitrators shall be binding and conclusive upon them.

 

 

 



 8 

 

 

15.          Blue Sky Qualification. The purchase of Units under this
Subscription Agreement is expressly conditioned upon the exemption from
qualification of the offer and sale of the Units from applicable federal and
state securities laws. The Company shall not be required to qualify this
transaction under the securities laws of any jurisdiction and, should
qualification be necessary, the Company shall be released from any and all
obligations to maintain its offer, and may rescind any sale contracted, in the
jurisdiction.

 

16.          Use of Pronouns. All pronouns and any variations thereof used
herein shall be deemed to refer to the masculine, feminine, neuter, singular or
plural as the identity of the person or persons referred to may require.

 

17.          Confidentiality. The Purchaser acknowledges and agrees that any
information or data the Purchaser has acquired from or about the Company, not
otherwise properly in the public domain, was received in confidence. The
Purchaser agrees not to divulge, communicate or disclose, except as may be
required by law or for the performance of this Agreement, or use to the
detriment of the Company or for the benefit of any other person or persons, or
misuse in any way, any confidential information of the Company, including any
scientific, technical, trade or business secrets of the Company and any
scientific, technical, trade or business materials that are treated by the
Company as confidential or proprietary, including, but not limited to, ideas,
discoveries, inventions, developments and improvements belonging to the Company
and confidential information obtained by or given to the Company about or
belonging to third parties.

 

18.          Miscellaneous.

 

(a)               This Subscription Agreement constitutes the entire agreement
between the Purchaser and the Company with respect to the subject matter hereof
and supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party entitled to the
benefits of such terms or provisions.

 

(b)               The representations and warranties of the Company and the
Purchaser made in this Subscription Agreement shall survive the execution and
delivery hereof and delivery of the Units.

 

(c)               Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement and the
transactions contemplated hereby whether or not the transactions contemplated
hereby are consummated.

 

(d)               This Subscription Agreement may be executed in one or more
counterparts each of which shall be deemed an original, but all of which shall
together constitute one and the same instrument.

 

(e)               Each provision of this Subscription Agreement shall be
considered separable and, if for any reason any provision or provisions hereof
are determined to be invalid or contrary to applicable law, such invalidity or
illegality shall not impair the operation of or affect the remaining portions of
this Subscription Agreement.

 

(f)                Paragraph titles are for descriptive purposes only and shall
not control or alter the meaning of this Subscription Agreement as set forth in
the text.

 

(g)               The Purchaser understands and acknowledges that there may be
multiple closings for this Offering.

 

19.          Omnibus Signature Page. This Subscription Agreement is intended to
be read and construed in conjunction with the Registration Rights Agreement
pertaining to the issuance by the Company of the Units to subscribers pursuant
to the Memorandum. Accordingly, pursuant to the terms and conditions of this
Subscription Agreement and such related agreements it is hereby agreed that the
execution by the Purchaser of this Subscription Agreement, in the place set
forth herein, shall constitute agreement to be bound by the terms and conditions
hereof and the terms and conditions of the Registration Rights Agreement, with
the same effect as if each of such separate but related agreement were
separately signed.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 



 9 

 

 

To subscribe for Units in the private offering of PeerLogix, Inc.:

 

1.Date and Fill in the number of Units being purchased and Complete and Sign the
Omnibus Signature Page of the Subscription Agreement.

2.Initial the Accredited Investor Certification page attached to this letter.

3.Complete and return the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this letter.

4.Fax all forms to Jay Stern at (310) 843-9304 and then send all signed original
documents with check to:

 

WestPark Capital, Inc.

1900 Avenue of the Stars, Suite 310

Los Angeles, CA 90067

Attn: Jay Stern

Phone: (310) 203-2919

Fax: (310) 843- 9304

jstern@wpcapital.com

 

5.Please make your subscription payment payable to the order of “Signature Bank,
N.A. – Escrow Agent for PeerLogix, Inc.”

 

For wiring funds directly to the escrow account,

see the following instructions:

 

 

 

 

FBO:

Investor Name:

Social Security Number:

Address:

 

Thank you for your interest,

 

WestPark Capital, Inc.

 

 



 10 

 

 

PeerLogix, Inc.

OMNIBUS SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT

AND REGISTRATION RIGHTS AGREEMENT

 

Subscriber hereby elects to subscribe under the Subscription Agreement for
$___________ principal amount of Units (NOTE: to be completed by subscriber) and
executes the Subscription Agreement [and the Registration Rights Agreement].

 

Date (NOTE: To be completed by subscriber): __________________

 



 

 

 

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, or as COMMUNITY PROPERTY:

 



____________________________ ______________________________ Print Name(s) Social
Security Number(s) ___________________________ ______________________________
Signature(s) of Subscriber(s) Signature ____________________________
______________________________ Date Address

 

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:

 



____________________________ ______________________________ Name of Partnership,
Federal Taxpayer Corporation, Limited Identification Number Liability Company or
Trust       By:_________________________ ______________________________ Name:
State of Organization Title:       ____________________________
______________________________ Date Address         PeerLogix, INC. WestPark
Capital, Inc.             By:__________________________
By:___________________________          Authorized Officer  Authorized Officer



 



 



 11 

 

 

ANNEX A

 

ANTI MONEY LAUNDERING REQUIREMENTS

 

The USA PATRIOT Act

What is money laundering? How big is the problem and why is it important?

The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.

To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.

Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.

The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.

 

 

What are we required to do to eliminate money laundering?

Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.

As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

 

 

 

 

 

 

 

 

 

 



 12 

 

 

ANNEX B

 

INVESTOR QUESTIONNAIRE – ACCOUNT UPDATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 13 

 

